Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 8/30/21 is acknowledged.  The traversal is on the ground(s) that Selbertinger et al. does not disclose a porous article.  This is not found persuasive because Selbertinger et al. discloses porous articles in at least examples 10-11.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 6-10 are objected to because of the following informalities:  The word “portions” is misspelled in the second to last line of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
entirely of linear filaments. If Applicant meant that one or both of the layers does not include (or be comprised of) linear filaments, appropriate correction is required, with proper support in the application as filed identified.
The phrase “and give the porous 3D silicone article;” in renders claim 1 indefinite because it is unclear what is giving or given to the article.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1)  as being anticipated by Selbertinger et al. (WO 2016/071241; paragraph references to corresponding US 2017/0312981).
Claim 1: Selbertinger et al. discloses a method of forming a porous 3D silicone article (abstract). The method includes printing a first composition with a 3D printer to form a first layer from the first composition (¶ 24); printing a second composition on the first layer with the 3D printer to form a second layer from the second composition on the first layer (¶ 24); and exposing the layers to a solidification 
Claim 6: Selbertinger et al. discloses the voids as open-celled (examples 10-11).
Claim 7: Selbertinger et al. discloses the first layer is exposed to a solidification condition to give an at least partially solidified first layer such that II includes printing a second composition on the at least partially solidified first layer with the 3D printer to form a second layer on the at least partially solidified first layer (¶ 24).
Claim 8: Selbertinger et al. discloses exposure to irradiation (¶ 52).
Claim 9: Selbertinger et al. discloses the first and second compositions being the same (¶ 24).
Claim 10: Selbertinger et al. discloses the printer being a material jetting printer (¶ 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742